Citation Nr: 0905835	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-25 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to re-
open a claim for service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the Veteran was initially represented by 
The American Legion, but that representation was revoked in 
August 2005 and the Veteran obtained new representation from 
the Florida Department of Veterans Affairs (FDVA).  However, 
The American Legion claims representative inadvertently 
submitted an argument in support of the Veteran's appeal 
without confirming the organization had current power of 
attorney.  The Board contacted the American Legion and 
confirmed that the submission was in error and that the 
Veteran continues to be represented by FDVA.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his Substantive Appeal received in August 2005, the 
Veteran requested a Board hearing before a Veterans Law Judge 
(VLJ) at the RO in St. Petersburg, Florida.  The Veteran 
subsequently requested a hearing before a "hearing officer" 
at the St. Petersburg RO.  A hearing before a Decision Review 
Officer (DRO) was held on October 17, 2005.

On November 29, 2006 the Veteran reiterated his request for a 
hearing before a VLJ in a statement submitted by his 
representative.  The Veteran again reiterated his request for 
a hearing before a VLJ in May 2007 in a statement submitted 
by his representative.  

The record does not reflect that the Veteran was afforded the 
hearing that he requested.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should take appropriate action 
to schedule the Veteran for a hearing 
before a Veterans Law Judge at the RO in 
accordance with applicable procedures.  A 
copy of the notice provided to the Veteran 
and his representative of the scheduled 
hearing should be placed in the claims 
folder.  If the Veteran decides that he 
does not want to wait for a hearing, he 
should withdraw the hearing request in 
writing to the RO.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

